     Case 1:18-cv-00621-AWI-BAM Document 21 Filed 06/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    LARRY FREEMAN,                                     Case No. 1:18-cv-00621-AWI-BAM (PC)
11                         Plaintiff,                    ORDER READOPTING FINDINGS AND
                                                         RECOMMENDATIONS RECOMMENDING
12            v.                                         DISMISSAL OF ACTION, WITH
                                                         PREJUDICE, FOR FAILURE TO STATE A
13    ST. CLAIR, et al.,                                 CLAIM, FAILURE TO OBEY A COURT
                                                         ORDER, AND FAILURE TO PROSECUTE
14                         Defendants.
                                                         (ECF No. 11)
15

16          Plaintiff Larry Freeman (“Plaintiff”) is a state prisoner proceeding pro se and in forma

17   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

18   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On April 24, 2019, the assigned Magistrate Judge granted Plaintiff leave to file a first

20   amended complaint or a notice of voluntary dismissal. (ECF No. 10.) Plaintiff was expressly

21   warned that if he failed to file an amended complaint in compliance with the Court’s order, this

22   action would be dismissed for failure to state a claim and failure to obey a court order. (Id. at 12.)

23          On June 11, 2019, following Plaintiff’s failure to communicate with the Court, the

24   Magistrate Judge issued findings and recommendations recommending dismissal of this action,

25   with prejudice, for failure to state a claim, failure to obey a Court order, and failure to prosecute.

26   (ECF No. 11.) Those findings and recommendations were served on Plaintiff and contained

27   notice that any objections thereto were to be filed within fourteen (14) days after service. (Id. at

28   13.)
                                                         1
     Case 1:18-cv-00621-AWI-BAM Document 21 Filed 06/29/20 Page 2 of 2

 1          On July 12, 2019, after a de novo review of the case, the Court adopted the findings in full

 2   and dismissed this action, with prejudice, due to Plaintiff’s failure to state a claim, failure to obey

 3   a court order, and failure to prosecute. (ECF No. 12.) Judgment was entered the same date.

 4   (ECF No. 13.)

 5          On July 15, 2019, the Clerk filed Plaintiff’s objections to the findings and

 6   recommendations. (ECF No. 13.) On November 21, 2019, the Court found that relief from

 7   judgment and the order adopting the findings and recommendation was appropriate and ordered

 8   Plaintiff to file either a Rule 41(a) dismissal or an amended complaint within thirty (30) days.

 9   (ECF No. 16.) Plaintiff was warned that failure to timely comply with the Court’s order would

10   result in the readoption of the findings and recommendation and the closure of this case without

11   further notice. (Id.)

12          Following two extensions of time, (ECF Nos. 18, 20), the deadline has expired for

13   Plaintiff to file a Rule 41(a) dismissal, amended complaint, or properly supported request for a

14   reasonable extension of time, and Plaintiff has otherwise failed to communicate with the Court.

15          Accordingly, IT IS HEREBY ORDERED that:

16          1.       The Findings and Recommendations issued on June 11, 2019, (ECF No. 11) are

17                   readopted in full;

18          2.       This action is dismissed, with prejudice, due to Plaintiff’s failure to state a claim,

19                   failure to obey a court order, and failure to prosecute; and

20          3.       The Clerk of the Court is directed to close this case.
21
     IT IS SO ORDERED.
22

23   Dated: June 29, 2020
                                                   SENIOR DISTRICT JUDGE
24

25

26
27

28
                                                         2
